                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 RAMONA DIXON, et al.                                             CIVIL ACTION

           v.                                                     NO. 18-2838

 ERIC WASHINGTON, et al.


                                     ORDER RE: MOTION TO DISMISS

         AND NOW, this 16th day of October, 2018, upon consideration of Defendants’ Motion to

Dismiss (ECF 3) and Plaintiffs’ Response thereto (ECF 5), and for the reasons set out in the

accompanying Memorandum, it is hereby ORDERED that Plaintiffs’ ERISA claims—Counts I,

IV, and V—are dismissed without prejudice, with leave to amend the Complaint within fourteen

(14) days, and the rest of Plaintiffs’ claims—Counts II, III, VI, and VII—are dismissed with

prejudice.




                                                                          BY THE COURT:

                                                                          /s/ Michael M. Baylson

                                                                          ________________________
                                                                          Michael M. Baylson, U.S.D.J.



O:\CIVIL 18\18-2838 Dixon v. Washington\18cv2838 MTD Order.docx
